DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to after final amendment filed 5/17/21.  Claims 2-4, 6-8, 10, 12-14, and 17-19 have been amended.  Claims 1-20 are pending.  


Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

Livesay (2017/0270532) teaches formatting a request according to a FHIR standard and FHIR extensions and generating an API request configured for a CRM database to request the read, write, edit or delete of the resource data.  

Mander (2018/0181716) teaches providing a Practice Management interface with an underlying rules engine (i.e. “data objects”).    

Jones (CA 2661928 A), the closest foreign reference of record, teaches an application program interface (API) is provided for requesting, storing, and otherwise accessing data within a health integration network.  Kasthurirathne (Kasthurirathne, Suranga N; Mamlin, Burke; Kumara, Harsha; Grieve, Grahame; Biondich, Paul; et al. “Enabling Better Interoperability for HealthCare: Lessons in Developing a Standards Based Application Programing Interface for Electronic Medical Record Systems.” JOURNAL OF MEDICAL SYSTEMS 39. 11 SPRINGER. (Nov 2015)), the closest Non Patent Literature of record teaches an integration pathway where the domain specific legacy OpenMRS API is gradually retired in favor of the new FHIR API.

The closest prior arts of record do not expressly teach: 
accessing, at a client device, a first data object that identifies a fast healthcare interoperability resources (FHIR) server; 
accessing, at the client device, a second data object that identifies a data type associated with the FHIR server; 
based on the first data object and the second data object, requesting, via a network, a third data object of the data type from the FHIR server; 
in response to the request, receiving, at the client device and via the network, the third data object from the FHIR server, the third data object being in a FHIR format; 
generating, at the client device and based on the third data object, a fourth data object in a user interface control format; 
and causing, by one or more hardware processors of the client device, a user interface to be presented based on the fourth data object.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207.  The examiner can normally be reached on Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686         
7/3/21